

117 HR 4019 IH: Justice for Exonerees Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4019IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Ms. Waters (for herself, Mr. Takano, Mr. Danny K. Davis of Illinois, Mr. Jones, Ms. Adams, Ms. Lee of California, Ms. Norton, Ms. Pressley, Mr. Cárdenas, Ms. Wilson of Florida, Mr. Johnson of Georgia, Ms. Jayapal, Ms. Tlaib, Ms. Jackson Lee, Mr. Cicilline, and Mr. Carson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to adjust the penalty for unjust conviction and imprisonment, and for other purposes.1.Short titleThis Act may be cited as the Justice for Exonerees Act. 2.Penalty for unjust conviction and imprisonmentSection 2513 of title 28, United States Code, is amended—(1)in subsection (e), by striking $50,000 and inserting $70,000; and(2)by adding at the end the following:(f)The amount of damages awarded under subsection (e) shall be adjusted for inflation annually, based on the Consumer Price Index..